DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 11/23/2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrode layers alternately stacked with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a stacking direction of the dielectric layers, third and fourth surfaces connected to the first and second surfaces and opposing each other in a length direction of the body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a width direction of the body; a protrusion disposed on at least one of the first, second, fifth, and sixth surfaces and spaced apart from the third and fourth surfaces in the length direction; a first external electrode including a first electrode layer disposed on the third surface and extending to be in contact with a first side surface of the protrusion with respect to the length direction, the first external electrode further including a first conductive resin layer disposed on the first electrode layer and extending to cover a portion of the protrusion; and a second external electrode including a second electrode layer disposed on the fourth surface and extending to cover a second side wherein at least one of the first or second electrode layer has a thickness less than a thickness of the protrusion.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the first or second electrode layer has a thickness less than a thickness of the protrusion” in combination with the other claim limitations. 

Regarding independent claim 18, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrode layers alternately stacked with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a stacking direction of the dielectric layers, third and fourth surfaces connected to the first and second surfaces and opposing each other in a length direction of the body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a width direction of the body; a protrusion disposed on at least one of the first, second, fifth, and sixth surfaces and 4Application No. 16/864,695 spaced apart from the third and fourth surfaces in the length direction; a first external electrode including a first electrode layer disposed on the third surface and a first conductive resin layer disposed on the first electrode layer; and a second external electrode including a second electrode layer disposed on the fourth surface and a second conductive resin layer disposed on the second electrode layer, wherein the first electrode layer and the first conductive resin layer extend to be in contact with a first side surface of the protrusion with respect to the length direction, and wherein the second electrode layer and the second conductive resin layer extend to be in contact with a second side surface of the protrusion with respect to the length direction.
wherein the first electrode layer and the first conductive resin layer extend to be in contact with a first side surface of the protrusion with respect to the length direction, and wherein the second electrode layer and the second conductive resin layer extend to be in contact with a second side surface of the protrusion with respect to the length direction” in combination with the other claim limitations. 

Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrode layers alternately stacked with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a stacking direction of the dielectric layers, third and fourth surfaces connected to the first and second surfaces and opposing each other in a length direction of the body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a width direction of the body; a protrusion disposed on at least one of the first, second, fifth, and sixth surfaces and spaced apart from the third and fourth surfaces in the length direction; a first external electrode including a first electrode layer disposed on the third surface and extending to be in contact with a first side surface of the protrusion with respect to the length direction, the first external electrode further including a first conductive resin layer disposed on the first electrode layer and extending to cover a portion of the protrusion; and a second external electrode including a second electrode layer disposed on the fourth surface and extending to cover a second side surface of the protrusion with respect to the length 5Application No. 16/864,695 direction, the second external electrode further including a second conductive resin layer disposed on the second electrode layer and extending to cover a portion of the protrusion, wherein a first corner edge of the protrusion, covered by the first and second conductive resin layers, has a rounded shape, a second corner edge of the protrusion, defined by each of R1 and R2 is 10 to 30% of a thickness of the protrusion, where a radius of the first corner edge of the protrusion is defined as R1 and a radius of the second corner edge of the protrusion is defined as R2.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of R1 and R2 is 10 to 30% of a thickness of the protrusion, where a radius of the first corner edge of the protrusion is defined as R1 and a radius of the second corner edge of the protrusion is defined as R2” in combination with the other claim limitations. 

Cited Prior Art
SASAKI et al (US 2018/0182550) teaches relevant art in Fig. 3.
CHUN et al (US 2014/0204502) teaches relevant art in Fig. 2.
SHIN et al (US 2016/0268047) teaches relevant art in Fig. 3.
KANG (US 2014/0085767) teaches relevant art in Fig. 2.
SATO et al (US 2018/0075970) teaches relevant art in Fig. 3.
Miki et al (US 2004/0213901) teaches relevant art in Fig. 2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848